DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 1/15/2021.
3.	This Office Action is made Non-Final.
4.	Claims 1-20 are pending.
5.	Claims 21-43 were cancelled in a preliminary amendment prior to examination.
6.	Claims 12, 15, and 18 are objected to for allowable subject matter.
Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on 1/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
8.	The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
9.	The title of the invention “BASE STATION, USER EQUIPMENT, CIRCUITRY, MOBILE TELECOMMUNICATIONS SYSTEM AND METHOD” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites A user equipment comprising circuitry configured to communicate and further configured to…” The claims are drawn to a device, but only claims a single element that makes up that device, rather than showing a "machine" consisting of "parts".  See MPEP 2106.  Also, since claims 2-19 depend on claim 1 they are included in the rejection. It is suggested to amend the claims to include an additional element such as processor. 
Claim 20 recites A base station comprising circuitry configured to communicate and further configured to…” The claims are drawn to a device, but only claims a single element that makes up that device, rather than showing a "machine" consisting of "parts".  See MPEP 2106. It is suggested to amend the claims to include an additional element such as processor.
2.	Claim 12 recites the limitation "the smallest transport block size" in Line 3.  Note that transport block was not recited prior in the claims. There is insufficient antecedent basis for this limitation in the claim.
3.	Claim 15 recites the limitation "the time interval" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
4.	Claim 20 recites the limitation "the determination result" in Line 3.  Note that result was not recited prior therefore it is not clear what calculations etc. performed by the base station yielded a result. There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
5.	Claims 12, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The combined Wakabayashi in view of Zhou do not render obvious in combination with limitations when processing of lower priority data transmission is interrupted, a stream of the multiple input multiple output transmission having the smallest transport block size is interrupted; the pre-emption indicator is transmitted when it is determined that the time interval for processing of the physical downlink shared channel is larger than the time interval between the physical downlink shared channel and its corresponding hybrid automatic repeat request feedback;  wherein the hybrid automatic repeat request feedback is delayed when it is determined that a time interval for processing of the physical downlink shared channel carrying the low priority data transmission is larger than a time interval between the physical downlink shared channel and its corresponding hybrid automatic repeat request feedback transmitted in a scheduled physical uplink control channel. Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the claimed features of objected claims as recited would be allowed if incorporated in respective independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-8 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WAKABAYASHI et al. US 20160157268 hereafter Wakabayashi.
For Prior art consideration, please note that the claims are being rejected in light of the 112(b) rejection set forth above  therefore are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

As to Claim 1. (Original)    Wakabayashi discloses a user equipment [i.e. UE or Communication Terminal] for a mobile telecommunications system comprising [Fig. 1 (Diagram of Mobile Communication System), Section 0014: Mobile system includes terminal (UE) and base station (NodeB)]
circuitry [i.e. controller/processor] configured to communicate with at least one base station, wherein the circuitry is further configured to [Figs. 1, 7 (Diagram of UE/communication terminal), Sections 0027, 0055: Data is communicated from base station to a terminal (i.e. downlink), and from a terminal to a base station (i.e. uplink). A controller-704 which controls the transmitter-700 and receiver-702 to transmit and to receive the data using radio signal]:
interrupt processing of a lower priority data transmission [i.e. Delay Tolerant Data Packets] when a higher priority data transmission [i.e. Non-Delay Data Packets] has to be processed, when it is determined that an available processing power [Power Monitor-740] is below a predetermined threshold [Figs. 7, 8, Sections 0007, 0008, 0087, 0102: Delay tolerant data packets (i.e. low priority) can be delayed for a predetermined time or indefinitely and therefore buffered in an input buffer. The transmission of the delay tolerant (i.e. low priority) data packets and non-delay tolerant (i.e. high priority) data packets is determined with an amount of power available to the terminal; Thus non-delay tolerant data packets are prioritized for transmission before delay tolerant data packets depending on whether or not the power available to the communications terminal is below a predetermined threshold. A decision as to whether to transmit delay tolerant data packets or non-delay data packets influenced by a current level of power which is available to the communications terminal; for example if this is below a predetermined threshold, then only non-delay tolerant data may be transmitted. The UE and the network establish a priority configuration for transmitting the data packets. Note: By virtue of prioritizing non-delay tolerant data transmission (i.e. high priority) before delay tolerant data (i.e. low priority) or delaying the packets in the buffer is understood as interrupting or delay or hold].

As to Claim 2. (Original)   Wakabayashi discloses the user equipment [i.e. UE or Communication Terminal] of claim 1, wherein the transmission of the lower priority data [i.e. Delay Tolerant Data Packets] transmission is interrupted [Sections 0007, 0008: As will be appreciated delay tolerant data packets can be delayed for a predetermined time or indefinitely and therefore buffered in an input buffer before being transmitted. Thus non-delay tolerant data packets are prioritized for transmission before delay tolerant data packets depending on whether or not the power available to the communications terminal is below or above a predetermined threshold. Note: By virtue of prioritizing non-delay tolerant data transmission (i.e. high priority) before delay tolerant data (i.e. low priority) or delaying the packets in the buffer is understood as interrupting or delay or hold].

As to Claim 3. (Original)   Wakabayashi discloses the user equipment [i.e. UE or Communication Terminal] of claim 2, wherein the transmission of the lower priority data [i.e. Delay Tolerant Data Packets] transmission is terminated [Sections 0007, 0092-0093: As will be appreciated delay tolerant data packets can be delayed indefinitely. In summary, the controller determine amount of power available to transmit data packets, if power is otherwise not above threshold go to step S36 and delay tolerant data packets are not transmitted/process].

As to Claim 4.  (Original)    Wakabayashi discloses the user equipment [i.e. UE or Communication Terminal] of claim 2, wherein the transmission of the lower priority data [i.e. Delay Tolerant Data Packets] transmission is postponed [Sections 0007, 0008, 0102: As will be appreciated delay tolerant data packets can be delayed for a predetermined time and therefore buffered in an input buffer before being transmitted. Thus non-delay tolerant data packets are prioritized for transmission before delay tolerant data packets depending on whether or not the power available to the communications terminal is below a predetermined threshold. The UE and the network establish a priority configuration for transmitting the data packets. Note: By virtue of prioritizing non-delay tolerant data transmission (i.e. high priority) before delay tolerant data (i.e. low priority) or delaying the packets in the buffer is understood as delay or hold/postpone].

As to Claim 5. (Original)    Wakabayashi discloses the user equipment [i.e. UE or Communication Terminal] of claim 4, wherein resources for the postponed transmission of the lower priority data [i.e. Delay Tolerant Data Packets] are scheduled by the at least one base station [Sections 0007, 0038, 0103: Delay tolerant data packets (i.e. low priority) can be delayed for a predetermined time and therefore buffered in an input buffer. The eNodeB aid UEs in scheduling decisions, providing resources which are granted in downlink control information (DCI) messages sent on PDCCH or communications resources are granted to UEs. An adaptive scheduler of eNodeB based on buffer status of UE and power supply of UE determines to grant uplink resources for delay tolerant data packets present in the buffer].

As to Claim 6. (Original)    Wakabayashi discloses the user equipment [i.e. UE or Communication Terminal] of claim 5, wherein the resources are scheduled based on at least one of: downlink control information, pre-emption indicator. [Sections 0034, 0038: The PDCCH contains control data/information indicating carriers, symbols of subframe, and allocated block of resources to UEs. The eNodeB aid in scheduling decisions, resources are granted in downlink control information (DCI) messages sent on PDCCH, and communications resources are granted to UEs].
As to Claim 7. (Original)   Wakabayashi discloses the user equipment [i.e. UE or Communication Terminal] of claim 6, wherein the downlink control information [i.e. DCI/PDCCH] is associated with a short data transmission or a long data transmission [Sections 0004, 0033, 0038: Wireless communication devices communicate small (short) amounts of data on a relatively infrequent basis. Control channel data/information (i.e. DCI/PDCCH) is transmitted in sub-frame with varied symbols (i.e. length) for channel bandwidths. The eNodeB aid in scheduling decisions, resources are granted in downlink control information (DCI) messages sent on PDCCH, and communications resources are granted to UEs].

As to Claim 8. (Original)   Wakabayashi discloses the user equipment [i.e. UE or Communication Terminal] of claim 4, wherein the postponed lower priority [i.e. Delay Tolerant Data Packets] data transmission is transmitted in an uplink grant free resource [Sections 0007, 0099: Delay tolerant data packets can be delayed for a predetermined time and so therefore buffered in an input buffer before being transmitted. The eNodeB scheduler is adapted to perform decision-making in determine to not grant uplink communication resources for transmission of data packets from the input buffer].

As to Claim 19. (Original)   Wakabayashi discloses the user equipment [i.e. UE or Communication Terminal] of claim 1, wherein the circuitry [Fig. 7] is further configured to at least partially buffer the high priority data in a buffer being used for the low priority data transmission [Figs. 7-8, Sections 0057, 0079, 0120: The input data buffer-720 includes an input data queue for delay tolerant data and an input data queue for non-delay tolerant data. The communications terminal identifies and allocates the data packets to different queues or parts of the input data buffer. The terminal to transmit the delay tolerant data packets from input buffer when number of delay packets in the input buffer has reached a predetermine amount, and with non-delay packets when there is at least one non0delay packet present in the input buffer].


2.	Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. US 20180184431 hereafter Li.

As to Claim 20. (Original)   Li discloses a base station for a mobile telecommunications system comprising circuitry [i.e. processor] configured to communicate with at least one user equipment [Figs. 1-2, 7, Sections 0002, 0109: A wireless communications system include base supporting communication for user equipment (UE). Wireless device an example of aspects of a base station-105 include receiver 710, transmitter 720 and a processor; each of these components may be in communication with one another (e.g., via one or more buses)]
wherein the circuitry is further configured to determine, based on a processing power of the at least one user equipment for a lower priority data transmission scheduled for a first transmission slot whether the at least one user equipment is able to transmit the lower priority data in the scheduled transmission slot [Sections 0092, 0098, 0099: The base station determine a transmission power for low-priority traffic scheduled to use communication resources based on type of traffic waiting to be transmitted by the UE, an expected reception power of UE, other factors, or combinations thereof. The low-priority traffic may be transmitted during a first time duration (i.e. first slot see 044) using a first set of frequency resources. The base station may compare the reception power levels of traffic associated with UE];
 and decode [Section 0073: A base station is capable of decoding high-priority traffic] a second transmission slot, based on the determination result and when it is determined that a higher priority data transmission is scheduled for the at least one user equipment [Sections 0049, 0098, 0101: A reception power of the low-priority traffic is less than a reception power of the high-priority traffic; the higher transmission power of the high-priority traffic overpower the scheduled low-priority traffic. The high-priority traffic may be transmitted during a second time duration (i.e. second slot) using a second set of frequency resources, the base station receive the high-priority traffic using at least a portion of the communication resources granted to the low-priority traffic. The high-priority traffic is still decodable by the base station even if another data has higher reception power level].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 9-11, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over WAKABAYASHI et al. US 20160157268 hereafter Wakabayashi in view of Zhou et al. US 20190306801 hereafter Zhou.

As to Claim 9. (Original)    Wakabayashi discloses the user equipment [i.e. UE or Communication Terminal] of claim 1, wherein the circuitry is further configured to [Figs. 1, 7, Sections 0027, 0055: Data is communicated from base station to a terminal (i.e. downlink), and from a terminal to a base station (i.e. uplink). A controller-704 which controls the transmitter-700 and receiver-702 to transmit and to receive the data using radio signal]:
	Although, Wakabayashi discloses that the receiver/terminal/UE can transmit different indications [see 0113-0114, 0117] to base station/eNodeB, it does not explicitly state “pre-emption indication”
	However, Zhou teaches transmit [i.e. uplink] a pre-emption indicator to the base station [Sections 0164, 0165, 0193, 0237: Preemption comprise uplink preemption and/or downlink preemption. A wireless device may stop an uplink transmission, and in response an uplink preemption indicator indicating one or more uplink radio resources are preempted. A wireless device have data packets (e.g., URLLC data and eMBB data) to be sent in uplink slot, the URLLC data may be scheduled with a higher priority over other scheduled data (e.g., eMBB data); it may be beneficial to stop/suspend an ongoing uplink transmission e.g., eMBB data/other scheduled data (i.e. low priority) on one or more uplink radio resources to schedule the URLLC data (i.e. high priority) quickly. The power/preemption indicator may comprise any number of bits associated with one of the multiple uplink radio resource].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Wakabayashi relating to UE/terminal capable of sending any uplink information including different indications such as status, capability, etc. to a base station/scheduler with the teaching of Zhou relating to a wireless device/UE can uplink preemption indicator to indicate resources are preempted when uplink transmission is stopped/suspended. By combining the methods/systems, the UE can transmit preemption indicator to the base station when data (i.e. eMBB or delay data) are preempted over other data (i.e. URLCC or non-delay data)  based on service type, latency, device capability, processing time, and/or any other information thereby improving wireless communication without adversely increasing overhead or decreasing spectral efficiency as suggested by Zhou (see 0002, 0164).

As to Claim 10. (Original)    Wakabayashi discloses the user equipment [i.e. UE or Communication Terminal] of claim 9 [Figs. 1, 7, Sections 0027, 0055: Data is communicated from base station to a terminal (i.e. downlink), and from a terminal to a base station (i.e. uplink). A controller-704 which controls the transmitter-700 and receiver-702 to transmit and to receive the data using radio signal],
Although, Wakabayashi discloses that the receiver/terminal/UE can transmit different indications [see 0113-0114, 0117] to base station/eNodeB, it does not explicitly state “pre-emption indication”
	However, Zhou teaches wherein the pre-emption indicator is transmitted when it is determined that the transmission of the lower priority data [i.e. eMBB] has failed in a scheduled resource due to processing of the higher priority data [Sections 0164, 0185-0186, 0193: Preemption comprise uplink preemption and/or downlink preemption. When resources indicated as preempted during an eMBB uplink transmission, if indicating uplink preemption on a PUSCH; wireless device may stop the eMBB transmission in a preempted PUSCH. The first wireless device puncture the received data on resource, if the first wireless device determines that the resource is preempted. The URLLC data scheduled with a higher priority over other scheduled data e.g., eMBB data thus stop an ongoing uplink transmission to schedule the URLLC data quickly].
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Wakabayashi relating to UE/terminal capable of sending any uplink information including different indications such as status, capability, etc. to a base station/scheduler with the teaching of Zhou relating to a wireless device/UE can uplink preemption indicator to indicate the low priority/eMBB data is in a preempted PUSCH because it had to be stopped in order for URLCC or higher priority data to be processed quickly. By combining the methods/systems, the UE can transmit preemption indicator to the base station when data (i.e. eMBB or delay data) are preempted over other data (i.e. URLCC or non-delay data)  based on service type, latency, device capability, processing time, and/or any other information. 

As to Claim 11. (Original)   Wakabayashi discloses the user equipment [i.e. UE or Communication Terminal] of claim 9 [Figs. 1, 7, Sections 0027, 0055: Data is communicated from base station to a terminal (i.e. downlink), and from a terminal to a base station (i.e. uplink). A controller-704 which controls the transmitter-700 and receiver-702 to transmit and to receive the data using radio signal],
Although, Wakabayashi discloses that the receiver/terminal/UE can transmit different indications [see 0113-0114, 0117] to base station/eNodeB and devices including an antenna, it does not explicitly state “pre-emption indication” and multiple input multiply output. 
However, Zhou teaches wherein the pre-emption indicator indicates for a multiple input multiple output [i.e. MIMO] transmission which stream [i.e. data packets] of the multiple input multiple output transmission has been pre-empted by the higher priority data transmission [Sections 0094, 0173, 0184, 0185, 0193: A wireless device is configured with multi-user MIMO. MIMO related information comprises antenna ports and transmission configuration indication.  The preemption control signaling may be applicable for an uplink preemption control. UE indicating uplink preemption on a PUSCH. The URLLC data scheduled with a higher priority over other scheduled data e.g., eMBB data thus stop an ongoing uplink transmission to schedule the URLLC data quickly].
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Wakabayashi relating to UE/terminal capable of sending any uplink information including different indications such as status, capability, etc. to a base station/scheduler; and devices including antenna(s) with the teaching of Zhou relating to a wireless device/UE configured with multi-user MIMO and having antenna ports for transmission of stream of data, preemption control signaling applied to uplink preemption control and UE can uplink preemption indicator to indicate the low priority/eMBB data is in a preempted PUSCH because it had to be stopped in order for URLCC or higher priority data to be processed quickly. 

As to Claim 13. (Original)   Wakabayashi discloses the user equipment [i.e. UE or Communication Terminal] of claim 1, wherein the circuitry is further configured [Figs. 1, 7, Sections 0027, 0055: Data is communicated from base station to a terminal (i.e. downlink), and from a terminal to a base station (i.e. uplink). A controller-704 which controls the transmitter-700 and receiver-702 to transmit and to receive the data using radio signal]:
Although, Wakabayashi discloses that the receiver/terminal/UE can transmit different indications [see 0113-0114, 0117] to base station/eNodeB, it does not explicitly state “pre-emption indication”
However, Zhou teaches to transmit a pre-emption indicator in a physical uplink control channel [Sections 0090, 0184: A Physical Uplink Control Channel (PUCCH) carry UCI from a wireless device to a base station. The preemption control signaling may be applicable for an uplink preemption control signaling (i.e. UCI) and the base station detect uplink preemption indication].
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Wakabayashi relating to UE/terminal capable of sending any uplink information including different indications such as status, capability, etc... to a base station/scheduler with the teaching of Zhou relating to a wireless device/UE can uplink preemption indicator as control signaling using PUCCH. By combining the methods/systems, the UE can transmit preemption indicator to the base station using PUCCH so that the base station can detect the uplink preemption indication as control information.

As to Claim 14. (Original)    Wakabayashi discloses the user equipment [i.e. UE or Communication Terminal] of claim 13 [Figs. 1, 7, Sections 0027, 0055: Data is communicated from base station to a terminal (i.e. downlink), and from a terminal to a base station (i.e. uplink). A controller-704 which controls the transmitter-700 and receiver-702 to transmit and to receive the data using radio signal,
Although, Wakabayashi discloses that the receiver/terminal/UE can transmit different indications [see 0113-0114, 0117] to base station/eNodeB, it does not explicitly state “pre-emption indication”
However, Zhou teaches wherein the pre-emption indicator is transmitted when it is determined that a physical downlink shared channel [i.e. PDSCH] has been pre-empted by the high priority data transmission [Fig. 16, Sections 0180, 0184, 0193: A base station may send DCI comprising fields indicating one or more downlink preemption indicators to wireless devices indicating whether one or more time/frequency resources are preempted for e.g., URLLC data and eMBB data on a PDSCH. The preemption control signaling may be applicable for an uplink preemption control when base station multiplex first data (e.g., URLLC data) and second data (e.g., eMBB data) on a PDSCH; and the base station detect uplink preemption indication. A wireless device have data packets (e.g., URLLC data and eMBB data) to be sent in uplink slot, the URLLC data may be scheduled with a higher priority over other scheduled data (e.g., eMBB data)].
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Wakabayashi relating to UE/terminal capable of sending any uplink information including different indications such as status, capability, etc... to a base station/scheduler with the teaching of Zhou relating to a wireless device/UE can uplink preemption indicator as control signaling when data e.g. URLLC data and eMBB data carried on PDSCH are preempted because URLLC has higher priority. By combining the methods/systems, the UE can transmit preemption indicator to the base station when data (i.e. eMBB or delay data) are preempted over other data (i.e. URLCC or non-delay data)  based on service type, latency, device capability, processing time, and/or any other information thereby improving wireless communication without adversely increasing overhead or decreasing spectral efficiency as suggested by Zhou (see 0002, 0164).

As to Claim 16. (Original)   Wakabayashi discloses the user equipment [i.e. UE or Communication Terminal] of claim 15 [Figs. 1, 7, Sections 0027, 0055: Data is communicated from base station to a terminal (i.e. downlink), and from a terminal to a base station (i.e. uplink). A controller-704 which controls the transmitter-700 and receiver-702 to transmit and to receive the data using radio signal],
Although, Wakabayashi discloses that the receiver/terminal/UE can transmit different indications [see 0113-0114, 0117] to base station/eNodeB, it does not explicitly state “pre-emption indication”
However, Zhou teaches wherein the pre-emption indicator is transmitted instead of a NACK feedback [Sections 0090, 0164, 0184: A Physical Uplink Control Channel (PUCCH) carry UCI from a wireless device to a base station; the UCI comprises ACK/NACK feedback. Preemption comprise uplink preemption and/or downlink preemption. The preemption control signaling may be applicable for an uplink preemption control signaling (i.e. UCI) and the base station detect uplink preemption indication].
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Wakabayashi relating to UE/terminal capable of sending any uplink information including different indications such as status, capability, etc... to a base station/scheduler with the teaching of Zhou relating to a wireless device/UE can uplink preemption indicator to indicate the low priority/eMBB data is in a preempted PUSCH because it had to be stopped in order for URLCC or higher priority data to be processed quickly. By combining the methods/systems, the UE can transmit preemption indicator to the base station when data (i.e. eMBB or delay data) are preempted over other data (i.e. URLCC or non-delay data)  based on service type, latency, device capability, processing time, and/or any other information. 

As to Claim 17. (Original)    Wakabayashi discloses the user equipment [i.e. UE or Communication Terminal] of claim 1, wherein the circuitry is further configured to [Figs. 1, 7, Sections 0027, 0055: Data is communicated from base station to a terminal (i.e. downlink), and from a terminal to a base station (i.e. uplink). A controller-704 which controls the transmitter-700 and receiver-702 to transmit and to receive the data using radio signal]:
Although, Wakabayashi discloses ACK/NACK (see 0070) it is silent on delay a hybrid automatic repeat request feedback for a physical downlink shared channel.
However, Zhou teaches delay a hybrid automatic repeat request feedback for a physical downlink shared channel [Sections 0090, 0107, 0122, 0186: A Physical Uplink Control Channel (PUCCH) carry UCI from a wireless device to a base station; the UCI comprises ACK/NACK feedback. The wireless device receives uplink scheduling information relating to HARQ related parameters including HARQ feedback timing. Wireless device expect a DCI detection to a PDSCH reception timing to a HARQ-ACK transmission timing value; to a PUSCH transmission timing value; and/or an offset of PRB (i.e. resource). The wireless device receives PDSCH and may buffer data before decoding].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Wakabayashi relating to UE/terminal capable of sending feedback for data received, feedback such as HARQ ACK/NACK with the teaching of Zhou relating to a delay of feedback because either the device buffer the data before decoding or due to offset in resources. By combining the methods/systems the UE can delay feedback for PDSCH based on various reasons. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. in particular  Akkarakaran et al. US 20180359711 in Section [0084] In some cases, a set of resource blocks allocated for a PUSCH transmission may be punctured for a high priority transmission 530 (e.g., an ultra-reliable low latency transmission). A transmission may be considered a high priority transmission 530 if it takes precedence over or preempts (e.g., using puncturing) other transmissions scheduled for the same or overlapping resources. High-priority transmissions 530 may puncture lower-priority PUSCH transmissions and lower-priority PUCCH transmissions. In such cases, the UE 115 may prioritize the high priority transmission 530 and determine the transmit power for the high priority transmission; Section [0092] In another example, the UE 115 may sort the uplink transmissions in a slot 615 into priority groups.
          Furthermore, each additional prior arts cited on PTO-892 but not applied in rejection contains a disclosed description related to the claimed subject matter found either in the Figures, description summary and/or disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 5, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477